J-S16014-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                         Appellee

                    v.

THEODORE JAMES CASH

                         Appellant                        No. 1671 MDA 2014


                Appeal from the Order September 18, 2014
             In the Court of Common Pleas of Franklin County
            Criminal Division at No(s): CP-28-CR-0001740-2012


BEFORE: PANELLA, J., OLSON, J., and OTT, J.

JUDGMENT ORDER BY PANELLA, J.                               FILED JUNE 02, 2015

      Appellant, Theodore James Cash, appeals pro se from the order

entered by the Honorable Shawn D. Meyers that found certain items of

Cash’s property forfeited, while denying forfeiture of other items.           After

careful review, we conclude that we lack jurisdiction to entertain this appeal,

and transfer it to the Commonwealth Court.

      Appeals   from     orders   forfeiting   property    under   the   Controlled

Substances Forfeiture Act are within the exclusive jurisdiction of the

Commonwealth Court. See Commonwealth v. Gordon Street, 592 A.2d

756 (Pa. Super. 1991). Since this appeal does not include an appeal from a

judgment of sentence, we lack jurisdiction. C.f. Commonwealth v. Alston,

722 A.2d 161, 162 n.1 (Pa. Super. 1998).                  We therefore direct the

Prothonotary to transfer this appeal to the Commonwealth Court.
J-S16014-15


      Appeal    transferred   to   the   Commonwealth   Court.   Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/2/2015




                                         -2-